Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered May 24, 2002, convicting him of burglary in the first degree, rape in the first degree (two counts), attempted murder in the second degree, robbery in the second degree, and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowingly, intelligently, and voluntarily made because he was not informed that he would be subject to a mandatory period of postrelease supervision is not preserved for appellate review. The defendant did not move to withdraw his plea of guilty or vacate the judgment of conviction on that ground (see People v Chapman, 2 AD3d 647 [2003], lv denied 1 NY3d 596 [2004]; People v Mapp, 308 AD2d 462 [2003], lv denied 1 NY3d 575 [2003]; People v Higgins, 304 AD2d 773 [2003]; People v Vatore, 303 AD2d 607 [2003]; People v Curry, 301 AD2d 658, 659 [2003]; People v Velez, 301 AD2d 619 [2003]; People v Wilson, 296 AD2d 430 [2002]; cf. People v Melio, 304 AD2d 247 [2003] [issue preserved by CPL 440.10 motion made in Supreme Court]). Further, we decline to review the issue in the exercise of our interest of justice jurisdiction.
In view of the foregoing, we do not reach the defendant’s remaining contentions. Altman, J.P., Goldstein, Adams and Crane, JJ., concur.